Per Curiam,
The appellant, an employee of the appellees, was injured by stepping into a,hole in a floor of a building in which he Avas Avorking. Having noticed a number of holes in this floor, he proceeded, before starting to Avork, to cover them Avith boards procured from another floor, but unfortunately missed, as he frankly admitted in his testimony, the one into which he fell. His failure to cover that hole resulted in his injuries, and for this reason the court beloAv could not have avoided the entry of the non-suit.
Judgment affirmed.